Citation Nr: 1235439	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  05-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for residuals of a cerebrovascular accident (CVA).

3.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus, type II (DM).

4.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971, with additional service in the Air National Guard from April 1985 to May 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2002 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota. 

In April 2008 and February 2011, the Board remanded the Veteran's service connection claims for further examination.  This development has been completed and the new and material claims for DM and CAD, and the claim of service connection for a bilateral knee disability are ready for review.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on the issues of service connection for DM, CAD, and CVA.

The issues of service connection for DM, CAD, and CVA are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for DM was previously denied in a March 1999 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the March 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for DM and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim of entitlement to service connection for CAD was previously denied in a March 1999 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

4.  The evidence associated with the claims file subsequent to the March 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for CAD and raises a reasonable possibility of substantiating the claim.

5.  The evidence demonstrates that the Veteran's currently diagnosed bilateral knee disabilities did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied the Veteran's claim of entitlement to service connection for DM is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final March 1999 determination wherein the RO continued to deny the Veteran's claim of entitlement to service connection for DM, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

3.  The March 1999 rating decision that denied the Veteran's claim of entitlement to service connection for CAD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

4.  Evidence received since the final March 1999 determination wherein the RO continued to deny the Veteran's claim of entitlement to service connection for CAD, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).

5.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in February 2001 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  A subsequent letter in November 2005 also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in March 2001, August 2009, and March 2012.  Additionally, the Veteran has not indicated that he has received additional treatment for his left lower extremity arthritis.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. New and Material Evidence

The Veteran seeks service connection for DM and CAD.  The RO originally denied the Veteran's claim of entitlement to service connection for DM and CAD in a decision dated March 1999.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claims of entitlement to service connection for DM and CAD were last denied in an March 1999 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, private treatment records, physician letters, a VA examination report, and lay statements.  Subsequently, private treatment records, VA outpatient treatment records, private physician letters, VA examination reports, research articles, and personal statements by fellow soldiers and the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of the Veteran's DM or CAD having its onset in-service or aggravated while in service.  The evidence submitted subsequent to the March 1999 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence, such as private physician letters, received since the March 1999 decision suggests that the Veteran is currently seeking treatment for DM and CAD, which could have had their onset while the Veteran was on active duty for training (ACDUTRA) due to the stress of the Veteran's job duties.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final March 1999 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claims for service connection for DM and CAD are reopened.


III.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran's service treatment records show that in March 1970, the Veteran complained of left knee pain.  It was noted that there appeared to be no swelling and the Veteran was diagnosed with a possibly bruised muscle.  An additional March 1970 record showed a recheck of the left knee.  The Veteran was noted to have soreness on the lateral side of the left knee, which was negative, and soreness of the upper leg muscle, which was a strained muscles of the left thigh.  May 1971, February 1985, July 1989, June 1993, examination reports noted a normal lower extremity examination.  Additionally, treatment records from the Veteran's period in the Air National Guard from February 1985 to June 1997 are void of any knee treatment.  The November 1994 Medical Board evaluation also noted a normal lower extremity.  The examiner noted that the Veteran was walking four miles a day, three times per week, and also used the treadmill and stationary bicycle three days per week, alternating with the days that he walks.  On the May 1996 annual medical certificate, the Veteran listed current medical conditions of diabetes mellitus.  On the June 1997 annual medical certificate, the Veteran reported no current medical problems.  Furthermore, on the July 1989, June 1993, November 1994, September 1997 reports of medical history, the Veteran did not report swollen or painful joints, arthritis or rheumatism, bone joint or other deformity, or trick or locked knee.  

The Veteran submitted a November 2000 letter from his treating Chiropractor.  He noted that he reviewed the Veteran's service medical records for the years 1967 to 1971 and post-service records.  Upon reviewing the Veteran's in-service job description and discussing what his job entailed, reviewing medical records and the most recent x-rays provided by the VA, it was his opinion that it was at least as likely as not that the Veteran's neck, lower back, and knee conditions manifested themselves during this period of active duty from 1967 to 1971, as noted by knee and back complaints in the service medical records, due to the constant bending, squatting, and heavy lifting required to build and load munitions items on an Air Craft.  It was his understanding that these conditions were not unusual for a person in this particular career field.  He also believed that these conditions continued to be aggravated by the Veteran's tours of duty with the North Dakota Air National Guard where he performed the same type of work he did while in the Navy.  The Chiropractor concluded that due to lifting requirements, which were different on a Navy Vessel because of the cramped quarters that persons were required to work in, and the less than ideal conditions while on Yankee Station in Vietnam, he found it highly likely and perfectly plausible that the Veterans current conditions first manifested themselves during the Veteran's active duty and continued aggravation of these conditions with the same type of work that brought them to their current state.  

An April 2000 letter from the Veteran's physician stated that there was no question that the neck and possibly also his knee problems, were associated with the nature of his work during his tour of duty, and he did not think that it was disputable.  

The Veteran was afforded a VA examination in March 2001.  The examiner stated that there were no obvious deformities noted of both knees.  Additionally, there was a positive Lachman's test, McMurray's test, Clarke's sign, and decreased range of motion bilaterally.  Both knees also had a negative anterior drawer.  The examiner concluded that the Veteran had chronic bilateral knee pain by history, and that x-rays of both knees were negative.  An additional physician noted on the examination report that a history of knee pain was not a diagnosis and not necessarily connected to an injury in-service (x-rays negative).  The physician further stated that the C-file and Veteran were not examined personally.  

The March 2001 bilateral knee x-ray report shows that there were no significant bony or soft tissue abnormalities on either side.  

In a June 2003 letter, the Veteran's private physician noted that a diagnosis of bilateral mechanical knee pain would fit the description of the Veteran's problems over the years.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that he believed his right knee condition began during the Navy due to the lifting of heavy weaponry during his naval career.  He believed that the repetitive lifting and ducking resulted in an injury to his right knee.  He reported that his pain developed in the Navy and continued to have right knee pain since retirement from the military.  He complained of right knee pain, weakness, stiffness, swelling, heat, redness, instability, giving way, fatigability, and lack of endurance.  The Veteran reported that he was seen by an orthopedist on a one-time basis, approximately 15 years ago at the Dakota Clinic and was advised that he had degenerative changes to the knees and that it would get worse over time.  He also reported seeing a chiropractor and a sports medicine physician for his knee pain.  The examiner thoroughly reviewed the file and noted a summary of the Veteran's service and post-service medical records.  The examiner noted an August 2009 x-ray report that showed minimal and degenerative changes in the knees medially.  There was no fracture, dislocation, or effusion.  There were mild atherosclerotic vascular calcifications bilaterally.  The examiner diagnosed the Veteran with osteoarthritis of the left and right knees.

The examiner concluded that the Veteran's bilateral knee osteoarthritis was not due to or a result of his military service.  He further stated that here was no previous medical documentation showing osteoarthritis of the knees.  Additionally, the evaluation conducted in 2001 stated that the Veteran had a normal knee x-ray with a diagnosis of knee pain by history only.  There were service treatment records documentation supporting strained muscle of the left thigh and a possible bruised muscle.  Both strained  muscle of the thigh and bruised muscle are considered acute injuries and resolved.  The Veteran's SF-88 RID dated May 1971 showed a normal clinical evaluation for lower extremities.  The Veteran also served in the Air Guard for 16 years with normal lower extremity physical examinations indicated in his SF-88 for this period of service.   Additionally, the examiner noted that available medical records, including the reports of medical history through September 1997 indicated that the Veteran did not check off swollen or painful joints, arthritis or rheumatism, bone, joint, or other deformity, or trick or lock knee.  Furthermore, all physical examinations showed a normal lower extremity clinical evaluation.  The examiner also stated that the arthritis of the knees was not related to his service-connected back condition.  The Veteran was evaluated in October 2001 for pain in the joints, and the assessment stated, "Joint muscle pains.  I think the patient may be suffering from mild fibromyalgia."  The examiner stated it was less likely as not that any other joint problems were attributable to the service-connected back problem and were more likely related to the fibromyalgia indicated in this document.  Additionally, the examiner stated that the osteoarthritis of the knees was attributable to the Veteran's age and obesity.  The examiner concluded that osteoarthritis of the right and left knees was not a service related condition as the medical evidence did not support a nexus linking the Veteran's current knee osteoarthritis with its genesis or aggravation during his active duty military service. The opinion was based on analysis of the Veteran's c-file, service medical records, available private medical records, and the current examination.  

An addendum report to the August 2009 VA examination was obtained in March 2012 for further clarification.  The examiner noted that the claims file was reviewed.  The examiner concluded that the claimed condition was less likely than not incurred in or cause by the claimed in-service injury, event, or illness.  Additionally, the examiner stated that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted the entirety of the Veteran's service treatment records, private treatment records, and VA examinations reports that he reviewed in order to make a determination in this case.  The examiner listed in detail the Veteran's service records of when he was treated for and diagnosed with knee problems, when knee problems were not reported, and when his lower extremities were listed normal upon evaluation.  The examiner noted a March 2001 knee x-ray report that noted no significant bony or soft tissue abnormality on either side.  Additionally, he noted the October 2009 x-ray report that showed minimal degenerative changes in the knees medially.  The examiner noted that medical documentation indicated the Veteran had been medically obese since 2000 with a BMI greater than 30.  Further, the examiner stated that DJD or osteoarthritis is the result of normal age-related degenerative change.  Moreover, it was commonly seen on x-rays of individuals over age 50.  Age related, nontraumatic, DJD was usually bilaterally symmetrical.  This opinion was supported by the weight of current medical evidence.  The examiner quoted up to date 19.3: 

"AGE - Advanced age is one of the strongest risk factors associated with osteoarthritis.  The National Health and Nutrition Examination Survey found the prevalence of this disease to be less than 0.1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55...OBESITY - Obesity is perhaps the strongest modifiable risk factor for the development of osteoarthritis."

The examiner concluded that the medical records and the weight of the current medical evidence did not support the opinions rendered by the Veteran's private providers.  Additionally, the examiner stated that it was more likely than not that the etiology of the Veteran's osteoarthritis was his age and secondarily his obesity.  Therefore, his original opinion stands that it was less likely than not that the osteoarthritis of the Veteran's bilateral knees was due to or a result of his military service.  

The Veteran submitted a May 2011 private physician statement.  The physician noted that he reviewed the Veteran's civilian and military records year ago, and after review, he did not find anything that would change his opinion other than the fact that his degenerative problems had worsened over the years.  He noted that the letter was dated June 24, 3003.  Further, the Veteran had several health issues with mechanical knee pain and osteoarthritic changes, which was at least as likely as not initially brought about by his military work, which involved a lot of lifting, bending, and squatting.  The examiner stated that he apparently was an ordnance man in the Navy.  This joint problem progressed obviously to the state they are now and he managed his pain with anti-inflammatories and pain medication.  Lastly, the physician stated that the Veteran's medical problems, particularly arthritis and mechanical joint pain, had been aggravated and started at least as likely as not by his employment in the armed service.  

The Veteran submitted an additional March 2012 letter from his private physician.  The physician stated that he reviewed the Veteran's files back in 2000.  Additionally, he stated that the Veteran had been his patient since 1999,  and that the Veteran had obvious problems with arthritis, which at that time the physician stated had been associated with significant stress put on his knees due to the nature of his employment within the service.  The physician further stated that the Veteran's symptoms and development of his problem did take some time, and that it was obviously not an injury.  Moreover, he stated that it was a use problem and could develop significantly over time.  The physician stated that the Veteran's symptoms of discomfort during service, he obviously could not comment on because he was not with him and did not follow him during his time in the service, but that there had been persistent discomfort and over time these symptoms tend to increase and become more of a problem and not necessarily at the time that they are developed.  A diagnosis of osteoarthritis and degenerative joint disease was more of a clinical diagnosis as opposed to a radiological diagnosis, and these symptoms can range from minor to severe and tend to develop and increase over time.  The fact that the nature of the Veteran's work doing heavy lifting, pushing, and the type of work while he was in the service was obviously predisposed to the development of these types of problems.  Lastly, the physician concluded that he discussed with the Veteran the nature of the types of work he did during service, and it was quite obvious that this type of problem was likely related to the nature of his work. 

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for a bilateral knee disability.  Although he has a current diagnosis of bilateral knee disabilities, to include DJD and osteoarthritis, the existing medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a bilateral knee disability manifested within one year of separation.  Specifically, the March 2001 VA examiner noted that the x-rays taken at that time of both knees were negative, and the Veteran was noted to have chronic bilateral knee pain by history.  The June 2003 private physician letter noted that the Veteran had mechanical knee pain.  A diagnosis of mild DJD was not shown until the August 2009 x-ray report.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board has carefully considered the Veteran's assertions that his bilateral knee disabilities are related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Further, even if the Veteran was considered competent to provide such an opinion, the Board finds that his current account of having in-service left and right knee pain and of experiencing bilateral knee symptoms since separation is not credible given the other evidence of record.  As such, his statements are insufficient to provide the necessary nexus between his military service and any right knee and/or left knee disability. 

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, the Board, when considering whether lay evidence is satisfactory, properly considers any internal inconsistencies, facial plausibility and consistency of provided statements with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).

Without question, the Veteran is competent to provide an account of an in-service knee injury, as well as, in- and post-service symptomatology; however, in this case, the Board finds his account of having continuity of bilateral knee problems since service to be inconsistent with the evidence of record and thus not credible.  In reaching this determination, the Board notes that the Veteran has stated that he had continuous knee pain due to the heavy lifting, squatting, and bending due to the nature of his employment during active duty and ACDUTRA.  Conversely, the May 1971, February 1985, July 1989, June 1993, and November 1994 examination reports completed after the Veteran's in-service treatment for left knee pain and throughout his National Guard service, noted normal lower extremity evaluations.  Additionally, treatment records from the Veteran's period in the Air National Guard from February 1985 to June 1997 are void of any knee complaints or treatment.  Most importantly, on the July 1989, June 1993, November 1994, and September 1997 reports of medical history, the Veteran himself  did not report swollen or painful joints, arthritis or rheumatism, bone joint or other deformity, or trick or locked knee.  Further, on the May 1996 and June 1997 annual medical certificates, the Veteran did not report any current knee problems.  The Board finds that this post-service/National Guard service period without complaints or treatment to be highly probative evidence that there has not been a continuity of symptomatology and weighs against any contention to the contrary.  Thus, in light of the lack of any record of treatment for bilateral knee problems since the Veteran was discharged from active duty or during his Air National Guard service, the Board finds any of the Veteran's reports of continuity of bilateral knee pain since service to be not credible, and thus of no probative value.  See Dalton; Caluza.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While Veteran's private physician and chiropractor provided positive nexus opinions, the Board finds, however, that the August 2009 and March 2012 VA examination reports are more probative than the private medical opinions.  

The November 2000 chiropractor report related the Veteran's knee condition to his in-service duties, however, no stated diagnosed knee disability was noted at that time.  Additionally, the April 2000 letter from the Veteran's physician stated that there was no question that the neck and possibly also his knee problems were related to service.  However, the Board finds this position to be of little, if any, probative value because it is couched in speculative terms and the provided analysis is incomplete, given the inadequate consideration and analysis of medical evidence that tends to weigh against such a conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Additionally, the probative value of the additional private chiropractor and physician opinions are substantially limited because the Board finds that the opinions do not reflect adequate consideration and analysis of all relevant evidence of record, to specifically include pertinent medical records such as the above mentioned medical examination reports and reports of medical history, which renders the provided reasoning/analysis incomplete, if not inaccurate.  See Nieves-Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Accordingly, the Board finds the private opinions to be of little, if any, probative value as to the question at hand.  

The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in- service and post-service medical records.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  The August 2009 and March 2012 VA examiner concluded that the medical records and the weight of the current medical evidence did not support the opinions rendered by the Veteran's private providers.  The examiner further stated that both strained  muscle of the thigh and a bruised muscle noted in-service are considered acute injuries and resolved.  Furthermore, the examiner stated that the arthritis of the knees was not related to his service-connected back condition.  The examiner stated that the Veteran was evaluated in October 2001 for pain in the joints, and the assessment stated, "Joint muscle pains.  I think the patient may be suffering from mild fibromyalgia."  The examiner concluded that it was less likely as not that any other joint problems were attributable to the service-connected back problem and were more likely related to the fibromyalgia indicated in this document.  Additionally, the examiner stated that it was more likely as not that the etiology of the Veteran's osteoarthritis was his age and secondarily his obesity, after a thorough review of the Veteran's entire in-service and post-service medical history and citing the applicable medical literature.  Lastly, the examiner concluded that it was less likely than not that the osteoarthritis of his bilateral knees was due to or a result of his military service.  

Therefore, the Board finds that service connection is not warranted for a bilateral knee disability.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for a bilateral knee disability, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of service connection for DM, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for CAD, is reopened.  To this extent and to this extent only, the appeal is granted.

Service connection for a bilateral knee disability is denied.


REMAND

The claims of service connection for DM and CAD were reopened above.  Unfortunately, a remand is required in this case.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for DM, CAD, and CVA.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A June 1993 periodic examination showed that the Veteran had an abnormal  EKG.  The examiner recommended that the Veteran see a private physician regarding the abnormal EKG, and elevated cholesterol and triglycerides.  

A September 1993 private treatment record noted that the Veteran was there after a routine physical at the Air National Guard showed EKG changes.  He was subsequently referred for a stress test, which was unequivocally positive and he ultimately underwent  cardiac catheterization where he was found to have severe three vessel disease.  Subsequently, a coronary artery bypass graft (CABG) was performed.  At that time, the Veteran was diagnosed with diabetes mellitus.  

A November 2004 medical evaluation Board found that the Veteran was nondeployable and unfit for duty due to CABG, DM, and abnormal ETT.  In March 1998, the Veteran was found medically disqualified by the Surgeon General of the National Guard Bureau to perform any military service (active duty or inactive duty) after March 1998.   

Additionally, a February 2000 consultation report noted that while the Veteran's diabetes was diagnosed at the time of his CABG, the physician thought the Veteran had diabetes for a longer time than that.  He also stated that it was quite common to see an unmasking of diabetes at the time of stress, such as CABG.

Furthermore, the Veteran's physician stated in a September 2003 letter, that the operation report referenced in several points salt and pepper changes of the myocardium in the area of the posterior wall, and that this was a general indication for previous myocardial infarction. 

Without further clarification, the Board is without medical expertise to determine whether the Veteran's DM and/or CAD had their onset or were aggravated during his active duty for training (ACDUTRA).  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, it is unclear to the Board if the Veteran has residuals of a CVA, and if so, whether it was caused or aggravated by his DM or CAD.  Therefore, a VA examination and opinion is necessary in order to address the Veteran's contentions and reconcile all opinions and treatment in reference to the Veteran's claims of service connection for DM, CAD, and CAV.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1) Verify that the Veteran's VA records are up to date.  

2) After the foregoing, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of his diabetes mellitus (DM), coronary artery disease (CAD), and residuals of a cerebral vascular accident (CVA).  The claims file and a copy of this remand should be made available to and reviewed by the examiner.  All necessary tests should be completed.  

The Veteran's periods of active duty and active duty for training should be provided to the examiner.

The examiner should diagnose disabilities found to be present, to include DM, CAD, and any residuals of a CVA, and answer the following questions:   

A. Is it at least as likely as not that any current DM, CAD, and/or any residuals of a CVA had its onset in service or is related to any in-service disease, event, or injury, to include periods of active duty for training.

B. If the Veteran's DM, CAD, and/or any residuals of CVA is found to NOT have had its onset while in-service or during a period of active duty for training, the examiner should provide an opinion as to whether the evidence of record demonstrates that the Veteran's pre-existing DM, CAD, and/or any residuals of a CVA was permanently aggravated (increased in severity) during service or any period of active duty for training, and if so, whether such worsening constituted either the natural progression of the disorder, OR whether such worsening constituted chronic aggravation due to service.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

C. If DM, CAD, or CVA are found to be service-connected, the examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed DM, CAD, and/or CVA, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disability(ies).  Please specifically address whether there was any increase in severity of the Veteran's diagnosed DM, CAD, or CVA that was proximately due to or the result of the Veteran's service-connected disability(ies), and not due to the natural progress of diagnosed DM, CAD, or CVA.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, to include service treatment records - the June 1993 periodic examination, the November 1994 Medical Board evaluation report, the March 1998 and May 1998 discharge reports from the Air National Guard; private treatment records - May 1998 Report, September 1998 cardio consultation report, February 2000 consultation report, and the June 2003, September 2003, March 2010 and March 2012 private physician letters; the October 1998 VA examination report; lay statements; and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


